Citation Nr: 1226709	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1969, which included service in the Republic of Vietnam.  The Veteran is in receipt of the Combat Infantryman Badge, the Purple Heart, and the Bronze Star Medal, as reflected in his DD Forms 214 and 215.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for diabetes mellitus, which he contends he developed as the result of his presumed herbicide exposure during his Vietnam service, as well as service connection for peripheral neuropathies of his upper and lower extremities, hypertension, and erectile dysfunction, all of which he contends are secondary to or aggravated by his service-related diabetes mellitus.  The Veteran is also seeking to reopen his previously denied service connection claim for bilateral hearing loss.

The record reflects that prior to his award of a total disability rating based on individual unemployability (TDIU), which was granted by a July 2009 rating decision, the Veteran reported that he had a pending claim for Social Security Administration (SSA) disability benefits.  However, it appears that after the Veteran's TDIU award, no further efforts were made to obtain the Veteran's SSA records.  Nevertheless, as these records may reflect evidence relevant to the instant claims on appeal, including diagnoses of his claimed disorders, efforts to obtain these records should be made.

Likewise, the Veteran's recent VA treatment records should also be obtained.  A review of the Veteran's paper and virtual VA claims file reflects that the Veteran's VA treatment records were most recently obtained and associated with his file in September 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the incurrence of his claimed disabilities.   He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain the Veteran's VA treatment records from September 2008 to the present.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

4.  After completing the above action, and any other necessary development as may become indicated, readjudicate the claims.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an adequate opportunity to respond.  Then,  return the appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


